Lahtinen, J.
*986Respondent appeals from an order temporarily extending an order of protection against him in favor of his three children (born in 1992, 1994 and 2000). Appellate counsel seeks to be relieved of his assignment, arguing that the appeal has been rendered moot and there are no nonfrivolous issues to be pursued on appeal. The record reflects that there have been further proceedings before Family Court rendering this appeal from the temporary order of protection moot. Accordingly, the appeal must be dismissed and there is no need to consider counsel’s request to be relieved of his assignment (see Matter of Stiles v Baum, 78 AD3d 1383, 1383 [2010]; Matter of Alexander K. [Jennifer N.], 77 AD3d 1023, 1024 [2010]; Matter of Shalyse WW., 63 AD3d 1193, 1197 [2009], lv denied 13 NY3d 704 [2009]).
Peters, J.E, Kavanagh, Stein and Garry, JJ„, concur. Ordered that the appeal is dismissed, as moot, without costs.